Citation Nr: 1546591	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  05-06 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to total disability based on individual unemployability (TDIU), both schedular and extraschedular.

2.  Entitlement to an initial rating in excess of 10 percent for right lower radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for left lower radiculopathy.

4.  Entitlement to a rating in excess of 30 percent for left hallux valgus.

5.  Entitlement to a rating in excess of 20 percent for right hallux valgus.

6.  Entitlement to a rating in excess of 20 percent for a spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to December 1984.  The Veteran resides in Italy. 

The appeal originally comes before the Board of Veterans' Appeals  (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to TDIU.
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals  (Board) from rating decisions of the Pittsburgh Foreign Cases department at the Pittsburgh, Pennsylvania Regional Office (RO).

The claims were denied by the Board in December 2009, and appealed by the Veteran.  Thereafter, in July 2010, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the Veteran's claim of TDIU and remanded the case to the Board.  In April 2011, the Board remanded the issue of entitlement to TDIU for additional development, to include a medical opinion.

The issue(s) of entitlement to extraschedular TDIU prior to April 5, 2011, and entitlement to increased ratings for bilateral lower extremity radiculopathy, bilateral hallux valgus, and a spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From April 5, 2011, the Veteran had a total rating of 60 percent as a result of disabilities from a common etiology.  He was rated 30 percent for left hallux valgus, 20 percent for right hallux valgus, and 20 percent for a spine disability due to his hallux valgus disabilities.  As of October 11, 2013, the Veteran had a combined 70 percent rating with the addition of service connection for bilateral lower extremity radiculopathy, rated 10 percent each. 

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service connected disabilities alone preclude him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met from April 5, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1 , 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to TDIU from April 5, 2011, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Analysis

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and that therefore he is entitled to a total disability rating. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, the Veteran meets the schedular criteria for TDIU from April 5, 2011.  As of April 5, 2011, the Veteran had a total rating of 60 percent as a result of disabilities from a common etiology.  He was rated 30 percent for left hallux valgus, 20 percent for right hallux valgus, and 20 percent for a spine disability due to his hallux valgus disabilities.  Prior to April 5, 2011, the Veteran did not meet the schedular criteria for TDIU.   

For the period beginning on April 5, 2011, the Board has jurisdiction to grant a TDIU under 38 C.F.R. § 4.16(a). 

It does not have jurisdiction to grant a TDIU in the first instance for the period prior to April 5, 2011, because the Veteran does not meet the percentage requirements before that date. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The Veteran's claim for extraschedular TDIU, prior to April 5, 2011, is addressed in the REMAND section of this decision. 

In July 2005, the Veteran provided a statement in connection with his claims for increased ratings for his feet.  In the statement, he noted that his job performance was "going down" because his feet were deteriorating.  

A translated February 2006 orthopedic consultation noted that the Veteran complained of "invalidating pain which does not consent to normal daily activity and causes him to stop frequently due to the pain with onset after only 30 minutes after in the standing position."  The physician recommended surgery on both the Veteran's right and left hallux valgus, one each over the next two years.

In April 2006, the Veteran provided a letter to the VA where he reported he could "no longer do the same job as before."  He stated he worked with someone through vocational rehabilitation for two weeks, but that because she was retiring, and that he needed to submit an evaluation.  He reported he submitted his evaluation, and that he was no contacted again. 

In October 2006, the Veteran submitted a claim of entitlement to TDIU.  On his VA Form 21-8940, the Veteran reported he was last able to work in June 2006.  He noted that for six years he worked for a company doing security work for 40 to 60 hours a week.  He could not keep this employment due to his service-connected feet disabilities.  He was able to receive worker's compensation for six months, but it is unclear how Italian worker's compensation is provided, as he appears to be indicating it is provided as unemployment benefits.  The Veteran reported he has four years of college education, although he did not indicate whether he earned a degree, and if so, in what subject or category.  He stated on his form that he was hired, presumably into a security job, after he discharged from military service.

Also in October 2006, the VA received a letter from the Veteran's employer "ISAPI Surveillance and Security."  The employer noted that, per Italian law, they were not able to disclose any information about the Veteran's employment other than to confirm that he had worked for them and his title during that employment.  The letter does not include dates of employment, or a reason for termination or whether the Veteran was terminated or quit.

In June 2007, the Veteran requested VA's help with finding employment or participation in Vocational Rehabilitation.  He stated he was interested in on-the-job training and work-experience programs.  He was interested in finding a job within his physical and mental capabilities.  He stated that he loved his old job as a security inspector but that he was not able to perform to the best of his abilities with his "handicap" after 13 years starting from the bottom and working his way to the top.  

An April 2008 treatment record noted the Veteran had tonic lumbar muscles, a bilateral antalgic contraction, and a slight limping gait to the left.  The passage from standing to supine and vice versa was "slightly difficult."  He has pain with weightbearing on the left foot. 

A July 2010 record noted that the Veteran has had multiple surgeries on his right foot, but that he had continued pain and limited movement of his toes.  He has pain with pressure on the intermetatarsal spaces, and walking was impaired due to pain.  It was recommended that he not engage in any activity that causes "a heavy load on the feet."

A January 2011 treatment record noted that the Veteran's feet disorder restricted his normal gait and the use of tight shoes, such as "safety footwear."  It was recommended he limit walking, "according to symptoms;" reduce standing time, and use insoles. 

In April 2011, the Board remanded the TDIU claim, and requested a medical opinion on the Veteran's ability to work.  In February 2012, the Veteran's private physician provided the medical opinion.  The physician noted that he performed the Veteran's left foot surgery for hallux valgus and to alleviate the metatarsal pain he experienced after his previous surgery.  The physician noted that the Veteran's "clinical picture is compromised with respect to the activities of daily living insofar as a marked compensatory abnormal lumbar contracture has developed which adversely affects both posture and gait and which further limits the patient's ability to perform daily activities."  The physician noted that he was "not possible to exactly quantify the extent of the work-related activities that the patient may perform," but that his work was limited and would have to be "characterized by a significant reduction of both standing (<15 minutes) and of prolonged walking (onset of pain related intermittent claudication of the foot and lumbar spine after approximately 50 to 60 meters)."

In an August 2012 rating decision, the RO granted entitlement to service connection for a spine disability, secondary to the Veteran's feet disabilities.  The spine was given a 20 percent rating, effective April 5, 2011.  This brought the Veteran's combined rating to 60 percent for his feet and his spine.  As his spine was secondary to his feet, this 60 percent rating will be considered as part of a common etiology, and therefore, as of April 5, 2011, the Veteran is considered to have met the schedular criteria for entitlement to TDIU.  An August 2014 rating decision granted entitlement to service connection for bilateral lower extremity radiculopathy, with 10 percent ratings for each leg, effective October 11, 2013.  As of October 11, 2013, the Veteran has a combined 70 percent rating. 

The record contains multiple statements from the Veteran that his feet disabilities limited his ability to work, and eventually caused him to stop his employment in security.  He reported that, following military service, he worked in the security field, and he did not report any additional forms of employment.  He has indicated he had four years of college education, but there is no information regarding the subject of his education or if it resulted in a degree.  Ongoing private medical records have indicated that the Veteran's spine and feet disabilities strongly limit his ability to walk (50 meters or less) or stand (15 minutes or less).  As the information in the record indicates that the Veteran has singularly been employed in a field which required significant walking and standing, and that his disabilities now limit these activities, the Board will resolve reasonable doubt in the Veteran's favor, and finds that the Veteran's disabilities render him unemployable.  

Accordingly, the preponderance of the evidence shows that the Veteran's service-connected lumbar spine, feet, and radiculopathy disabilities have rendered him unable to secure and follow a substantially gainful occupation during the entire time from April 5, 2011, forward.  Therefore his appeal must be granted as to a TDIU under 38 C.F.R. § 4.16(a) for the period beginning April 5, 2011.  


ORDER

TDIU is granted for the period beginning April 5, 2011, subject to the laws and regulations for payment of monetary benefits.


REMAND

Increased Ratings

In an August 2014 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy and provided initial 10 percent ratings each.  The RO additionally continued a 30 percent rating for left hallux valgus, a 20 percent rating for right hallux valgus, and a 20 percent rating for the Veteran's lumbar spine disability.  In February 2015, the Veteran provided a timely notice of disagreement with the August 2014 rating decision.  He additionally provided a VA Form 9 regarding the issues.  The VA Form 9 is generally submitted as a substantive appeal following the issuance of a Statement of the Case (SOC) by the RO.  Here, the RO had not yet issued a SOC, and so the VA Form 9 was premature.  However, it has been 8 months since the Veteran's provided a timely notice of disagreement with the August 2014 rating decision, and the virtual record does not show that an SOC has been issued.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Extraschedular TDIU

Prior to April 5, 2011, the combined rating of the Veteran's service-connected disabilities was 50 percent and he did not have additional disabilities that combined to 70 percent or greater.  This does not meet the jurisdictional requirements of 38 C.F.R. § 4.16(a).  The Board does not have jurisdiction to grant TDIU in the first instance, and a remand is necessary for the claim to be referred to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) regarding the Veteran's increased rating claims.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

2.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU for the period prior to April 5, 2011.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

3.  If an extraschedular TDIU is not granted, provide the Veteran with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


